Case 1:20-cv-04958-AJN Document 8 Filed 08/03/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARY WEST, on behalf of herself and all others similarly 20-cv-4958 (AJN)(BCM)

situated,

-against-

FLEET FARM E-COMMERCE ENTERPRISES LLC,

Defendants.

RULE 7.1 STATEMENT

 

Pursuant to Rule 7.1(a) of the Federal Rules of Civil Procedure, defendant Fleet Farm E-

Commerce Enterprises, LLC, by its attorneys, SimonsLesser PC, states that it is owned by Fleet

Farm Wholesale Supply Co., LLC, which is indirectly owned by one or more subsidiaries of

KKR & Co. Inc. (NYSE:KKR).

Dated: August 3, 2020
New York, NY

 
 
 
 

SIMON®LESS

 

 
  

ngftd F. Lesser, Esq.
355 Kexipgton Avenue, 10th Floor

ork, New York 10017

T. 212.599.5455

F. 212.599.5459

llesser@simonlesser.com

Attorneys for defendant Fleet Farm E-Commerce
Enterprises LLC.
